Citation Nr: 0837814	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for removal of 
the thyroid, and if so, whether entitlement to service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had active service form November 1954 to July 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In October 2007, during the pendency of this 
appeal, the claims file was transferred to the RO in 
Muskogee, Oklahoma.  In 2008, the claims file was transferred 
back to the RO in Albuquerque, New Mexico. 

As previously noted, in May 2005 the RO denied the veteran's 
claim.  In rendering its decision, the RO appeared to both 
reopen the claim and deny it on the merits because the 
condition was not incurred in or aggravated by service, 
although the RO stated that the veteran had not submitted new 
and material evidence and so it would not reopen the claim.  
The veteran disagreed with the determination and appealed.  
Although the RO addressed the claim on the merits, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must first 
be addressed before the Board may consider the underlying 
claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, the initial question before the Board is 
whether new and material evidence has been presented; thus, 
the issue is characterized as such on the title page of this 
decision.

In a July 2008 videoconference hearing before the 
undersigned.  A transcript of this hearing is of record.  
During the hearing, the undersigned granted the motion to 
hold the record open for 60 days for the veteran to obtain a 
doctor's opinion regarding an entry in his service treatment 
records.  By letter dated August 2008, the veteran informed 
the Board that he was unable to provide additional 
documentation in support of his claim and requested a review 
of his appeal.

The issue of entitlement to service connection for removal of 
the thyroid is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a December 2002 rating decision, the RO denied 
entitlement to service connection for hypothyroidism, as a 
result of chemical agent.  

2.  The evidence added to the record since December 2002 is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for the removal of the thyroid. 


CONCLUSION OF LAW

Evidence added to the record since the final December 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for the removal of the 
thyroid is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2002, the veteran submitted a claim for seeking a 
grant of service connection for hypothyroidism, as a result 
of chemical agent.  In December 2002 the RO denied his claim.  
The veteran did not appeal; therefore, the December 2002 
rating decision became final.  See 38 U.S.C.A. § 7105.  

In October 2004 the veteran filed this claim seeking service 
entitlement for the removal of his thyroid.  A final decision 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. § 
5108.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

It is noted that establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

The evidence of record at the time of the December 2002 
rating decision denying the veteran's claim of entitlement to 
service connection for removal of thyroid consisted of his 
claim with accompanying statement listing his bases of 
assignment and some job titles, service treatment records for 
the entire length of his service, VA treatment records from 
1977 through 1999.  

Since the December 2002 rating decision, the evidence 
consists of VA medical reports dated from 2003 through 2007; 
reports from the W.B. Army Hospital dated in 2004; a February 
2007 transcript of a RO hearing; an April 2007 physician's 
statement, indicating that the veteran reported exposure to 
Mustard gas in service and that it has been established in 
medical literature that there is a correlation between 
Mustard Gas exposure and the development of thyroid 
carcinoma; an October 2007 statement from a VA registered 
nurse that stated the veteran's thyroid cancer was more 
likely than not cause by what the veteran described as 
exposure to mustard gas; an article about treatments for 
exposure to chemical weapons; and a copy of the VA Health 
Information Letter IL 10-2005-004 entitled "Health Effects 
Among Veterans Exposed to Mustard and Lewisite Chemical 
Warfare Agents."  

The evidence from the physician and the registered nurse, 
opining a link between the veteran's current thyroid cancer 
and possible exposure to mustard gas was not previously 
before agency decision makers when the claim was previously 
denied and is not cumulative or redundant of evidence 
associated with the claims file at that time.  As such, it is 
"new."  Furthermore, because this evidence suggests that 
the thyroid condition was ultimately related to service, it 
is material.  It relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, that evidence 
received since December 2002 is new and material, and that 
the claim for service connection for removal of the thyroid 
is reopened.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claim to reopen, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence having been received, the claim for 
service connection for removal of the thyroid is reopened, 
and the appeal is granted only to that extent.   


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The Board finds that a VA medical examination is 
necessary in this matter.  A definitive medical opinion 
addressing the etiology of the veteran's thyroid cancer, 
specifically whether its onset is service related, is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his thyroid since 2007, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform him and request 
that he obtain and submit it.  

2.  Afford the veteran an appropriate 
endocrinology examination.  In conjunction 
with the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies, to include X-
rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The examiner should review the results of 
any testing prior to completing the 
report.

The examiner should elicit from the veteran 
a detailed history regarding the veteran's 
claimed exposure to mustard gas or any 
claimed chemical agents, as well as the 
onset and progression of relevant symptoms.  
The examiner should discuss the nature and 
extent of the thyroid disorder and then 
address whether it is at least as likely as 
not (i.e., to a degree of probability of 50 
percent or more) that the first clinical 
manifestations of any thyroid disorder had 
its onset during active service between 
November 1954 and July 1976 or is in any way 
related to any event of active service.

Any opinion provided should include 
discussion of specific evidence of record, 
particularly service treatment records and 
the May 2007 and October 2007 medical 
opinions.  The basis for the conclusions 
reached should be stated in full, and the 
examiner should reconcile, to the extent 
necessary, any discrepancies that may exist.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service connection claim by evaluating 
all evidence obtained after the last 
statement or supplemental statement of the 
case (SSOC) was issued.  If the benefit 
sought on appeal remains denied, furnish to 
the veteran an appropriate SSOC containing 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, including VCAA and any other 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


